United States Court of Appeals
                 IN THE UNITED STATES COURT OF APPEALS          Fifth Circuit
                          FOR THE FIFTH CIRCUIT                   F I L E D
                                                                 February 24, 2006

                               No. 05-40002                    Charles R. Fulbruge III
                           Conference Calendar                         Clerk



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RUBEN DE LEON-GARCIA,

                                         Defendant-Appellant.

                         --------------------
                Appeal from the United States District
                  for the Southern District of Texas
                      USDC No. 1:00-CR-350-ALL
                         --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ruben De

Leon-Garcia has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).              De

Leon-Garcia was informed of his right to file a response, but he

has not done so.     Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.           Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.